Exhibit 10.2


FORM OF UNIFIRST CORPORATION STOCK APPRECIATION RIGHT AWARD AGREEMENT
FOR NON-EMPLOYEE DIRECTORS


UNIFIRST CORPORATION


STOCK APPRECIATION RIGHT GRANTED
UNDER THE UNIFIRST CORPORATION
1996 STOCK INCENTIVE PLAN, AS AMENDED


Name of Grantee:
No. of Shares subject to Stock Appreciation Right:


Exercise Price per Share:


Grant Date: [___________, 2010]
Expiration Date: [___________, 2020]


Pursuant to the UniFirst Corporation 1996 Stock Incentive Plan (as amended from
time-to-time, the “Plan”), UniFirst Corporation (the “Company”) hereby grants to
the Grantee named above, during the period commencing on the Grant Date and
ending on the Expiration Date, a Stock Appreciation Right (the “Stock
Appreciation Right”) with respect to the number of shares of Common Stock, par
value $.10 per share (the “Stock”) of the Company specified above at the
Exercise Price per Share specified above subject to the terms and conditions set
forth herein and in the Plan.  This Stock Appreciation Right entitles the
Grantee to the right to receive from the Company shares of Stock having a value
equal to the excess of the Fair Market Value of the Stock on the date of
exercise over the Exercise Price multiplied by the number of shares of Stock
with respect to which the Stock Appreciation Right shall have been exercised,
rounded down to the nearest whole share.  Capitalized terms used herein without
definition shall have the respective meanings ascribed to them in the Plan.
 
1.  
Vesting Schedule.  This Stock Appreciation Right shall be exercisable in full on
the Grant Date.

 
2.  
Manner of Exercise.  The Grantee may exercise this Stock Appreciation Right by
giving written notice of exercise to the Company specifying the number of shares
of Stock underlying this Stock Appreciation Right to be exercised.  The Grantee
shall thereupon be entitled to receive the largest whole number of shares of
Stock with a value closest to, but not in excess of, the product of (i) the Fair
Market Value of a share of Stock on the date of exercise less the Exercise Price
per share, multiplied by (ii) the number of shares of Stock underlying the Stock
Appreciation Right that is being exercised.  The shares of Stock issued to the
Grantee upon exercise of this Stock Appreciation Right shall be transferred to
the Grantee on the records of the Company or of the transfer agent upon
compliance to the satisfaction of the Committee with all requirements under
applicable laws or regulations in connection with such issuance and with the
requirements hereof and of the Plan.  The determination of the Committee as to
such compliance shall be final and binding on the Grantee.  The Grantee shall
not be deemed to be the holder of, or to have any of the rights of a holder with
respect to, any shares of Stock subject to this Stock Appreciation Right unless
and until this Stock Appreciation Right shall have been exercised pursuant to
the terms hereof, the Company or the transfer agent shall have transferred such
shares to be issued in connection with such exercise to the Grantee and the
Grantee’s name shall have been entered as the stockholder of record on the books
of the Company with respect to such number of shares.  Thereupon, the Grantee
shall have full voting, dividend and other ownership rights with respect to such
number of shares of Stock.

 
3.  
Incorporation of Plan.  Notwithstanding anything herein to the contrary, this
Stock Appreciation Right shall be subject to and governed by all the terms and
conditions of the Plan.

 
4.  
Nontransferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.  This
Stock Appreciation Right is exercisable, during the Grantee’s lifetime, only by
the Grantee, and thereafter, only by the Grantee’s legal representative or
legatee.

 
5.  
Miscellaneous.

 
 
(a)
Notice hereunder shall be given to the Company (attention to its Chief Financial
Officer) at its principal place of business, and shall be given to the Grantee
at his or her most recent address as maintained on the Company’s records, or in
either case at such other address as one party may subsequently furnish to the
other party in writing.

 
 
(b)
This Stock Appreciation Right does not confer upon the Grantee any rights with
respect to continuance of service as a Director of the Company.

 
UniFirst Corporation




By: /s/ Ronald D. Croatti
      Ronald D. Croatti, Chief Executive Officer